Citation Nr: 0839396	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits for an eye 
disability under the provisions of 38 U.S.C.A. § 1151 (West 
2002).

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
August 1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned in July 2008; a transcript of that hearing is 
associated with the claims file.  Following the hearing, the 
veteran provided a waiver of initial RO consideration for 
additional VA medical outpatient treatment records that were 
printed and added to the claims folder.  See 38 C.F.R. § 
20.1304 (2008).

The veteran claims that service connection is warranted for 
prostate cancer because it resulted from his exposure to 
herbicides in service, to include exposure while serving on a 
ship on the waters offshore of the Republic of Vietnam.  The 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), that reversed a Board decision which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA disagrees with the Court's decision in 
Haas and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.

The claim for an eye disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran contends that he has eye damage as a result of 
prostate surgery by VA (loss of blood).  

A February 2003 VA operative report shows that the veteran 
underwent radical retropubic prostatectomy with bilateral 
pelvic lymph node dissection and nerve sparing; however, 
there is no evidence of any claimed eye condition.  [Indeed, 
the operative report stated that there were no 
complications.]  A July 2003 VA outpatient treatment record 
shows that the veteran noticed a "film" over the right eye 
after recovery from general anasthesia for prostate surgery 
which had remained unchanged.  The assessment was blurred 
vision, right.  

In pertinent part, 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2008) provides for compensation for qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A qualifying additional 
disability is one in which the disability was not the result 
of the veteran's willful misconduct; and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran; and, the proximate cause 
of the disability is the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was the 
result of an event not reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The appellant has not been afforded a VA examination for the 
purposes of determining entitlement to compensation under 38 
U.S.C.A. § 1151.  In light the medical evidence, the Board 
finds that a VA examination of the appellant is necessary 
prior to adjudicating the claim.  See 38 U.S.C.A. § 
5103(A)(d).

The record also reflects that outstanding VA medical records 
should be obtained. As noted above, the operative report is 
of record.  Review of the record shows however that the 
complete hospital records are not in the claims file, 
including hospital summary, all treatment records, nursing 
notes, consent forms, x- ray and laboratory reports.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Board 
finds that the complete medical records regarding the veteran 
hospitalization and surgery in February 2003 from the New 
York North Texas VA Health Care System should be obtained and 
associated with the claims.  The Board points out that, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  

In this case, the veteran's claim for compensation under § 
1151 was filed after October 1, 1997; thus, 38 C.F.R. § 3.361 
applies.  The November 2005 statement of case, however, 
provided notice of 38 C.F.R. § 3.358, which applies to a 
claim filed before October 1, 1997.  Thus, the veteran is 
entitled to notification of the relevant regulation, i.e., 38 
C.F.R. § 3.361.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the North 
Texas Health Care System all pertinent 
records regarding radical retropubic 
prostatectomy in February 2003, 
including, all treatment records, 
nursing notes, x-ray and laboratory 
reports, consent forms, and the 
hospital summary for hospitalization in 
February 2003.

The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities. All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist.  The claims file must be 
made available to, and reviewed by, the 
examiner prior to the requested study.  
After a complete examination and review 
of the file, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., 50 
percent or greater probability) that 
the veteran has additional eye 
disability as the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing hospital care, 
medical or surgical treatment, or 
examination in association with the 
February 2003 prostate surgery; or due 
to an event not reasonably foreseeable. 
In reaching his/her opinion, the 
physician should comment as to whether, 
in performing the February 2003 
surgery, the VA physician failed to 
exercise the degree of care that would 
be expected of a reasonable health care 
provider.  Reasons and bases for all 
conclusions and opinions should be 
provided.

3.  Upon reviewing any additional 
records and the claims file, the RO 
should readjudicate the issue of 
compensation for eye disability under 
38 U.S.C.A. § 1151 (including 38 C.F.R. 
§§ 3.361 and 17.32).  If the 
determination remains unfavorable, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case and a reasonable period of 
time in which to respond before this 
case is returned to the Board.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




